t c memo united_states tax_court hon pui yip petitioner v commissioner of internal revenue respondent docket no filed date hon pui yip pro_se stephanie m profitt for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2001 federal_income_tax of dollar_figure after unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar concessions the issues for decision are whether petitioner is entitled to deduct on schedule c profit or loss from business_expenses in an amount greater than determined by respondent and whether petitioner is liable for self- employment_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in san bruno california during petitioner operated sam transportation a transportation company petitioner’s sister and brother-in-law also participated in sam transportation petitioner timely filed hi sec_2001 federal_income_tax return reporting adjusted_gross_income of dollar_figure and total_tax of dollar_figure petitioner did not report any items from the operation of sam transportation on his tax_return the parties agree that petitioner correctly reported gross_receipts of dollar_figure on his schedule c profit or loss from business is entitled to a deduction of dollar_figure for self- employment health insurance and pursuant to sec_164 is entitled to a self-employment_tax deduction of one-half of the self-employment_tax imposed by sec_1401 the amount of the self-employment_tax deduction as well as petitioner’s personal_exemption and a rate reduction credit are computational matters that the parties shall resolve as part of their rule_155_computations on date respondent received petitioner’ sec_2001 amended federal_income_tax return and an attached schedule c which identified petitioner as the sole_proprietor of sam transportation on the schedule c petitioner reported gross_receipts of dollar_figure total expenses of dollar_figure and a net_loss of dollar_figure as a result of the net_loss petitioner decreased his adjusted_gross_income by dollar_figure and reported total_tax of zero at some point after petitioner filed his original tax_return respondent commenced an examination for petitioner’ sec_2001 tax_year on date petitioner executed a form_872 consent to extend the time to assess tax which extended the time within which respondent could assess any federal_income_tax due with respect to petitioner’ sec_2001 tax_year to date on date respondent issued petitioner a notice_of_deficiency on the basis of bank_deposits respondent determined petitioner received schedule c gross_receipts of dollar_figure because petitioner substantiated only dollar_figure of the claimed schedule c expenses respondent determined petitioner was entitled to deduct schedule c expenses only to the extent substantiated respondent increased petitioner’s total income to dollar_figure determined petitioner was liable for self-employment respondent concedes that petitioner correctly reported schedule c gross_receipts of dollar_figure see supra note tax of dollar_figure and determined a deficiency in petitioner’ sec_2001 federal_income_tax of dollar_figure in response to the notice_of_deficiency petitioner filed his petition with this court on date opinion deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he has complied with the specific requirements for any deduction he claims see 503_us_79 292_us_435 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if the taxpayer maintains sufficient records to substantiate the expenses sec_162 sec_6001 308_us_488 sec_1_6001-1 income_tax regs if a claimed business_expense is deductible but the taxpayer is unable to substantiate it we are generally permitted to approximate the amount of the expense if we have a reasonable evidentiary basi sec_4 under sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue the burden_of_proof shall shift to the commissioner on this issue the burden_of_proof does not shift to respondent because petitioner did not maintain adequate books_and_records and was unable to substantiate dollar_figure of the claimed schedule c expenses see sec_7491 for the estimate 39_f2d_540 2d cir 85_tc_731 the parties stipulated that petitioner substantiated only dollar_figure of the dollar_figure in claimed schedule c expenses petitioner asserts that he was unable to substantiate the remaining dollar_figure because his sister and brother-in-law now operate sam transportation and either they refused to give petitioner the records or the records were destroyed by fire while the court found petitioner to be sincere we are nevertheless unable to approximate the amount of expenses because we do not have a reasonable evidentiary basis on which to do so therefore we sustain respondent’s determination that petitioner is entitled to deduct schedule c expenses only to the extent substantiated dollar_figure sec_1401 imposes a tax on the self-employment_income of individuals self-employment_income means the net_earnings_from_self-employment derived by an individual sec_1402 respondent determined that the net profit petitioner received from the operation of sam transportation constituted self- employment income and consequently petitioner was liable for self-employment_tax petitioner bears the burden of proving respondent’s determination incorrect see rule a 290_us_111 petitioner presented no testimony or other evidence regarding his liability for self- employment_tax and has failed to meet his burden_of_proof therefore we sustain respondent’s determination that petitioner is liable for self-employment_tax in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
